Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 22 March 2021 have incorporated former claim 19 (indicated as Allowable) (now, current canceled claim 18) into the independent claim. 
There is no Prior Art of record that discloses or teaches introducing a persulfate oxidizer and a bromate oxidizer for the specific purpose of altering wettability of a subterranean formation and determining that the wettability has been altered by testing and determining the contact angles are 70°-110°, as claimed.  While both oxidizing treatments (e.g., Hull) and wettability testing (e.g., Hinkel) are separately well-known in the art, there is no Prior Art that discloses or teaches the particulars of providing this particular contact angle range for water and hydrocarbon by oxidizing treatment and then verifying the provided range.  Only one with the benefit of the current disclosure (especially in light of the disclosed Example data) would be able to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674